Citation Nr: 0801785	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-20 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and J.H.


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to 
September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.

The veteran testified before the undersigned acting Veterans 
Law Judge at a hearing in August 2007.  The record was kept 
open for 60 days to allow the veteran to submit additional 
evidence.  

The veteran submitted additional evidence, with a waiver of 
consideration by the agency of original jurisdiction (AOJ), 
in August 2007.  This evidence will be considered by the 
Boards in the adjudication of this appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served in the U. S. Marine Corps from August 1968 
to September 1972.  He served in the Republic of Vietnam on 
two different occasions.  The first, from November 13, 1969, 
to March 11, 1970, and the second, from January 18, 1971, to 
March 6, 1971.  The veteran's military specialty was as a 
tracked vehicle repairman.  The veteran did not receive any 
awards or decorations that are indicative of combat for his 
service in Vietnam.

The Board does note an entry on personnel records provided by 
the veteran that is dated November 13, 1969, on a page 
entitled Administrative Remarks (1070).  The entry shows that 
the veteran was given a "combat service code" of A on 
November 13, 1969.  Another entry was made but lined out and 
initialed.  The meaning of this entry must be ascertained.  
Further, the previous request for military records was 
limited to entries that may relate to combat.  The Board 
finds that the veteran's entire Marine Corps Service Record 
Book may be pertinent in this case.  It should be requested 
from the Marine Corps.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f) (2007).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  If the veteran is not 
found to have engaged in combat, then the claimed stressors 
must by corroborated by credible supporting evidence other 
than the veteran's statements.  The credible supporting 
evidence is not limited to service department records, but 
can be from any source.  See YR v. West, 11 Vet. App. 393, 
397 (1998) (citations omitted); see also Moreau v. Brown, 9 
Vet. App. 389, 395 (1996).

The veteran has been diagnosed with chronic PTSD as a VA 
outpatient and as part of a Residential Rehabilitation 
Treatment Program (RTTP).  Such diagnoses were not based on 
any corroborated stressors.  

The veteran also testified that he received treatment from a 
private psychiatrist in Dallas, Texas, in the early 1980's.  
His ex-spouse submitted a statement wherein she said he 
received counseling and was placed on medication in the 
1980's.  The veteran has not provided the records of this 
treatment or identified the source so that VA may obtain the 
records on his behalf.  He should be asked to either provide 
the records or authorize VA to obtain them if he would like 
them to be considered in support of his claim.

The veteran has provided information regarding both combat 
and noncombat stressors as part of his claim.  He has 
provided the information on his stressors through statements, 
testimony, and medical records.  

The veteran has identified a number of stressors, some with 
specificity, and others with more general information.  In 
particular he listed being subject to a rocket and mortar 
attack the night he arrived at Da Nang on November 13, 1969.  
He reported that he was transported to his unit the next day 
and that unit was attacked on the night of November 14, 1969.

The veteran provided information about his witnessing another 
Marine recruit being beaten during boot camp.  The veteran 
provided approximate dates and that he was assigned to the 
motivational platoon.  He also provided information regarding 
a stressor that occurred while he was attending 
Noncommissioned Officer's (NCO) School where he injured 
another Marine by firing blanks into his face at close range.  
More specific information as to a date would be helpful in 
trying to obtain information regarding that stressor.  

The veteran provided a statement about his convoy running 
over a car in a village in January 1970.  He gave the name of 
the village where the incident occurred.  He also stated that 
Army Traffic Control was aware of the incident as they 
confronted the veteran's commanding officer.  Although the 
veteran indicated that his unit denied involvement, it is 
possible the incident was documented at that time, despite 
the denial of their involvement.

The veteran also reported an incident where he witnessed an 
individual steal a jeep and then run over a civilian female, 
killing her.  The individual then disposed of the jeep in the 
ocean.  He gave a time frame of January 1970 and a location.  
He also stated that the [Army] Criminal Investigation 
Division (CID) investigated the incident.  Even though he 
said that those that were questioned said they knew nothing 
that does not mean there would not be records of the incident 
in an investigative report.  

The veteran has related the above stressors on several 
occasions and, although the RO felt the information was not 
specific enough to allow for a further search, the Board 
disagrees.  The veteran can be contacted to provide more 
specific information but what has been provided does allow 
for further research.

The veteran told of witnessing and/or experiencing an 
explosion in an amphibious-tracked (AMTRAC) vehicle in a VA 
medical entry dated in February 2005.  He did not repeat a 
description of this stressor.  If he wishes to rely on this 
incident he must provide more specific information.  He has 
also told of several other incidents such as being in a guard 
tower, the shooting of a dead body to allow his unit to move 
forward, and being shot at by Army personnel.  Those 
stressors are vague in nature and would require much more 
additional information in order to attempt to corroborate any 
of them.  

Finally, the veteran has stated that he served with Republic 
of Korea (ROK) marines for a period of time.  He provided 
several examples of extreme cruelty and criminal acts 
committed by those troops.  However, he has not provided 
information that would allow for further research of the 
events.  In order to corroborate these stressors from 
official records, the veteran must provide more detailed 
information.

The veteran is also advised that he can submit other evidence 
in support of his claimed stressors, such as statements from 
other Marines stationed with him or other individuals that 
would have knowledge of the events.  Those examples are not 
all inclusive but are meant to demonstrate alternative means 
of supporting his claim.  See Sizemore v. Principi, 18 Vet. 
App. 264, 273-74 (2004).

Finally, the RO wrote to the veteran to provide him the 
notice required under the Veterans Claims Assistance Act of 
2000 (VCAA) in June 2005.  The letter provided information 
regarding a generic service connection claim; however, it did 
not address the unique elements required to establish service 
connection for PTSD.  Although the elements were discussed in 
the rating decision on appeal, that is not sufficient to 
qualify as notice under the VCAA.   

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2007) are fully 
complied with and satisfied.  See 38 
C.F.R. § 3.159 (2007).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his claim 
from 1972 to the present.  The RO should 
attempt to obtain and associate with the 
claims folder any medical records 
identified by the veteran.  

3.  The veteran should be contacted and 
requested to provide specific information 
regarding all of his claimed stressors.  
The veteran should include the unit he 
was assigned to, where his unit was 
serving at the time of the alleged 
stressors, and the date to as specific a 
date as possible.  The veteran should be 
advised that if he is not specific in 
describing his stressors, corroboration 
from official sources may not be possible 
and that could adversely affect his 
claim.  

4.  The RO should prepare a summary of 
all the claimed stressors that have been 
reported.  The RO should then prepare a 
request to the Marine Corps University 
Archives (MCUA), citing to the veteran's 
claimed unit, events at that unit, and 
dates.  The MCUA should be asked to 
provide documentation, if available, 
regarding the claimed stressors.  The 
veteran's Service Record Book should also 
be requested.

The Board notes that even if the veteran 
does not respond to a request from the 
RO, his statements and testimony have 
provided reasonable information to allow 
for further research regarding the rocket 
attacks on November 13,-14, 1969, the 
convoy running over the car in the 
village, the civilian woman killed by the 
jeep, and the boot camp incident.  The 
incident at his NCO training may also be 
able to be documented as a training 
injury without further information.

5.  Following the above, and upon receipt 
of a response from the MCUA, the RO must 
make a specific determination, based upon 
the complete record, with respect to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, what was the nature of the specific 
stressor or stressors.  If the RO 
determines that the record establishes 
the existence of a stressor or stressors, 
the RO must specify what stressor or 
stressors in service it has determined 
are established by the record.

6.  After completing all of the 
development actions requested above, the 
veteran should be afforded a PTSD 
examination.  The claims folder and a 
copy of the remand portion of this 
decision must be reviewed by the examiner 
as part of the overall examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  
(The examiner is advised that the veteran 
has received a diagnosis of PTSD in a 
PTSD RRTP in 2005 and through VA 
outpatient treatment but the diagnoses 
were not based on a review of 
corroborated stressors.)

The examiner is requested to review the 
summary of stressors to be provided and 
included in the claims folder, and the 
examiner should consider these events for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  If a diagnosis of PTSD 
is made, the examiner should specify: (1) 
whether an alleged stressor(s) found to 
be corroborated by the record is 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more in-service stressor that 
has been found by the examiner to be 
sufficient to produce PTSD.  

In addition, the examiner must state 
whether the veteran has any psychiatric 
disability other than PTSD that is 
related to or had its onset during 
service.  In offering this assessment, 
the examiner must acknowledge and discuss 
the lay evidence of a continuity of 
psychiatric symptoms since service.

The report of examination should include 
the complete rationale for all opinions 
expressed.

7.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

